Notice of Allowance
The amendments and response filed 16 March 2022 are acknowledged and are entered.  Claims 1-2, 5-6, 12, 15, 18-20, 29, 32-33, 43, 51-53, 64, 66, 68, 88-89, 95-97, 127, 146 and 206 are pending.

Election/Restrictions
Claims 1-2, 5-6, 12, 15, 18-20, 29, 32-33, 146 and 206 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 43, 51-53, 64, 66, 68, 88-89, 95-97 and 127, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 28 May 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The following is a statement of reasons for the indication of allowable subject matter:  the claims are drawn to modified dipeptide cleavases which are engineered to cleave a labeled N-terminal amino acid and the penultimate terminal amino acid residue (rather than the N-terminal two amino acids).  Applicant’s have determined that it is necessary to substitute at least two of the amino acids in and around the substrate binding site N191, W/F192, R196, N306 and D650 in order to convert said cleavases from cleaving two amino acids at the N-terminus to being have the new function as noted above (See Remarks, 02/14/2022, pp. 18-19).  Thus, claims 1-2, 5-6, 12, 15, 18-20, 29, 32-33, 43, 51-53, 64, 66, 68, 88-89, 95-97, 127, 146 and 206 are allowed.      


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924. The examiner can normally be reached M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656